DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 22, 29, 31 are amended in the reply filed on 10/22/2020; claims 2, 6-21 were previously cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Applicant argues that Yan does not teach that radial movement is constrained by the push pins. 
Examiner disagrees, and notes that the push pins support the edge ring, and if/when lifted the pins constrain the radial movement by pushing vertically through the bore of the support ring. Also, the push pins indirectly constrain the radial movement of the support ring by the supporting the edge ring which has a portion constraining radial movement of the support ring (see Fig. 18-19, para. [0083-0084]). 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2008/0236749 to Koshimizu et al (“Koshimizu”) and further in view of US 2011/0157760 to Willwerth et al (“Willwerth”).
Claim 1:  Yan discloses an apparatus for processing a substrate, the apparatus comprising: an electrostatic chuck (1022/1024 [ESC plates], Fig. 18-20), wherein the electrostatic chuck (1022/1024) includes a first portion (center portion of 1022/1024) and a second portion (edge portion of 1022/1024); and a process kit (1238, 1240, 1018) surrounding the electrostatic chuck (1022/1024), wherein the process kit comprises: a support ring (1240 [middle edge coupling ring]) disposed on a surface of the second portion of the electrostatic chuck (edge portion of 1022/1024), wherein the support ring (1240) surrounds the first portion of the electrostatic chuck (center portion of o1022/1024, see Fig. 19); an edge ring (1238 [moveable edge coupling ring]) independently moveable relative to the support ring (1240) disposed on the support ring (1240, see para. [0083]); a cover ring (1018 [lifting ring]) surrounding the edge ring (1238, see Fig. 18-20).
Yan discloses a plate (1032 [ESC plate], Fig. 18) and a sleeve (1034 [bottom edge coupling ring]) disposed on the plate (1032, see Fig. 18); and one or more push pins (1210 [pillars], Fig. 1, Yan) disposed radially inward of an inner diameter of the cover ring (1018, see Fig. 18 below where 1210 is disposed radially inward of an inner diameter of 1018) operable to elevate the edge ring (1238, see para. [0083]), and the one 
Yan discloses wherein movement in a radial direction of the support ring 1240, Fig. 18, Yan) is considered capable to be constrained by the push pins (1210, see Fig. 18 and para. [0084] where even when 1238 is lifted by 1210, 1240 is constrained by 1210 which can run vertically through 1240, capable to constrain 1240, additionally when at rest the push pins indirectly constrain the radial movement of the support ring by the supporting the edge ring which has a portion constraining radial movement of the support ring (see Fig. 18-19, para. [0083-0084]). 

    PNG
    media_image1.png
    615
    712
    media_image1.png
    Greyscale

Fig. 18 of Yan.
However Yan does not disclose the support ring comprising an upper surface having a radially inner edge disposed at a first height and a radially outward edge disposed at a second height less than the first height. 
Koshimizu discloses a support ring (36A [inner focus ring], Fig. 8) comprising an upper surface (upper surface of 36A) having a radially inner edge disposed at a first height and a radially outward edge disposed at a second height less than the first height (see Fig. 8 where 36A has an inner edge higher than an outward edge), for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support ring configuration taught by Koshimizu with motivation to have a gap between the two rings that achieves a labyrinthian structure and/or ions only bombard the wall of the labyrinth so that the ions do not reach the peripheral electrostatic chuck.
However the apparatus of Yan in view of Koshimizu does not disclose the plate is an insulating plate and the sleeve is a quartz sleeve. 
Willwerth discloses a plate (132 [lower member], Fig. 1) is an insulating plate (see para. [0017] where 132 can comprise ULTEM or quartz which are insulators) and a sleeve (170 [insulator ring], Fig. 1) is a quartz sleeve (see para. [0025] where 170 may be fabricated from quartz), for the purpose of electrically insulating the body from an outer shell (para. [0025) and/or advantageously reducing or preventing arcing between conductive components of the ESC (para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements for the plate and sleeve as taught by Willwerth with motivation to electrically insulate the body from an outer shell and/or advantageously reduce or prevent arcing between conductive components of the ESC.
Claim 2:  (Cancelled).
Claim 4:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein the push pins (1210, Fig. 19, Yan) are operable to engage a lower surface of the edge ring (lower surface of 1238, see Fig. 19-20) while elevating the edge ring (Fig. 19-20).
Claim 5:  The apparatus of Yan in view of Koshimizu and Willwerth discloses further comprising one or more stepper motors (1214 [actuators], Fig. 19, Yan) operable to control the elevation of the one or more push pins (see para. [0052] where actuator can be a stepper motor or other suitable actuator).
Claim 22:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein an entirety of the support ring (1240, Fig. 18-19, Yan) is disposed radially inward of an inner diameter of the cover ring (slanted surface of 1018, see Fig. 18-19 where entire 1240 is radially inward of [adjacent] slanted surface of 1018).
Claim 25:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein a stepped feature (see Fig. 8 where Koshimizu discloses a stepped feature of 36A) is formed in the upper surface of the support ring (36A).
Claim 26:
Claim 27:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein the radially outward edge of the support ring (1240, Fig. 18, Yan) is disposed radially outward of the one or more push pins (1210). 
Claim 28:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein the first portion of the electrostatic chuck (1022 of 1022/1024/1026, Fig. 18, Yan) extends upward from the second portion (outward top of 1024/1026), the first portion (1022) having an outer diameter less than an outer diameter of the second portion (see Fig. 18 where 1022 appears to have a smaller diameter than 1024/1026).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Koshimizu and Willwerth as applied to claims 1, 4, 5, 22, 25-28 above, and in view of US 2005/0133164 to Fischer et al (“Fischer”) and US 2009/0041568 to Muraoka et al (“Muraoka”).
Claim 3:  The apparatus of Yan in view of Koshimizu and Willwerth does not disclose wherein the cover ring and the one or more push pins are fabricated from quartz.
Regarding the cover ring material, Fischer discloses wherein a cover ring (138 [dielectric outer ring], Fig. 4) which surrounds an edge ring (120 [upper ring]), is fabricated from quartz (see para. [0032]), for the purpose of providing added protection to the plasma reaction chamber (see para. [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements for the cover ring taught by Fischer with motivation to provide added protection to the plasma reaction chamber.
Regarding the push pins material, Muraoka discloses wherein one or more push pins are fabricated from quartz (see para. [0045]), for the purpose of having corrosion resistance and heat resistance (see para. [0045]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements for the push pins, as taught by Muraoka with motivation to have corrosion resistance and heat resistance.
Claims 6-21: (Cancelled). 
Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Koshimizu as applied to claims 1, 4, 5, 22, 25-28 above, and in view of US 2004/0149389 to Fink.
Claim 23 and 24:  The apparatus of Yan in view of Koshimizu does not disclose (claim 23) wherein each of the one or more push pins includes a chamfered tip at an upper end thereof; (claim 24) wherein the chamfered tip of each of the one or more push pins is positioned to engage a corresponding cavity formed in a lower surface of the edge ring. 
However Fink discloses (claim 23) wherein each of one or more push pins (200 [lift pin], Fig. 2C) includes a chamfered tip (202 [tip], see para. [0032] where 202 can be round, conical, convex or concave which reads on chamfered) at an upper end thereof; (claim 24) wherein the chamfered tip (202) of each of the one or more push pins (200) is positioned to engage a corresponding cavity (recess [204]) formed in a lower surface of the edge ring (lower surface of 30 [focus ring]), for the purpose of accurately maintaining 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the push pin chamfered tip and corresponding cavity as taught by Fink with motivation to accurately maintain fluid flow and/or help control gas flow near the substrate.
Claim(s) 29-31, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2008/0236749 to Koshimizu et al (“Koshimizu”) and further in view of US 2011/0157760 to Willwerth et al (“Willwerth”).
Claim 29:  Yan discloses an apparatus for processing a substrate, the apparatus comprising: an electrostatic chuck (1022/1024 [ESC plates], Fig. 18-20), the electrostatic chuck (1022/1024) including a first portion (center portion of 1022/1024) and a second portion (edge portion of 1022/1024), the first portion (1022 of 1022/1024/1026, Fig. 18, Yan) extending upward from the second portion (outward top of 1024/1026), the first portion (1022) having an outer diameter less than an outward diameter of the second portion (see Fig. 18 where 1022 appears to have a smaller diameter than 1024/1026); a process kit (1238, 1240, 1018) surrounding the electrostatic chuck (1022/1024), wherein the process kit comprises: a support ring (1240 [middle edge coupling ring]) disposed on a surface of the second portion of the electrostatic chuck (edge portion of 1022/1024), the support ring (1240) surrounding the first portion of the electrostatic chuck (center portion of o1022/1024, see Fig. 19); an edge ring (1238 [moveable edge coupling ring]) 
Yan discloses a plate (1032 [ESC plate], Fig. 18) and a sleeve (1034 [bottom edge coupling ring]) disposed on the plate (1032, see Fig. 18); and one or more push pins (1210 [pillars], Fig. 1, Yan) disposed radially inward of an inner diameter of the cover ring (1018, see Fig. 18 below where 1210 is disposed radially inward of an inner diameter of 1018) operable to elevate the edge ring (1238, see para. [0083]), and the one or more push pins (1210) disposed in an opening (1224 [bore]) in the sleeve (1034). It is noted that the claim does not require an innermost diameter of the cover ring. 
Yan discloses wherein movement in a radial direction of the support ring 1240, Fig. 18, Yan) is considered capable to be constrained by the push pins (1210, see Fig. 18 and para. [0084] where even when 1238 is lifted by 1210, 1240 is constrained by 1210 which can run vertically through 1240, capable to constrain 1240, additionally when at rest the push pins indirectly constrain the radial movement of the support ring by the supporting the edge ring which has a portion constraining radial movement of the support ring (see Fig. 18-19, para. [0083-0084]). 
The apparatus of Yan does not explicitly disclose an electrode embedded in the second portion, the electrode having an outer edge; the support ring having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck; the edge ring having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck.
However Koshimizu discloses another embodiment with an electrode (44 [conductor], Fig. 7) embedded in a second portion (42 [peripheral dielectric member] of 45, see para. [0043]), the electrode (44) having an outer edge (outer edge of 44); a support ring (36A) having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck (see Fig. 7); an edge ring (36B) having a radially inner edge positioned inward of the outer edge of the electrode of the electrostatic chuck (see Fig. 7); for the purpose of the ring being attracted and held on the conductor by Coulomb force for uniform processing (see para. [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode and configuration with the respective rings as taught by Koshimizu with motivation to be attracted and held on the conductor by Coulomb force for uniform processing.
However the apparatus of Yan in view of Koshimizu does not disclose the plate is an insulating plate and the sleeve is a quartz sleeve. 
Willwerth discloses a plate (132 [lower member], Fig. 1) is an insulating plate (see para. [0017] where 132 can comprise ULTEM or quartz which are insulators) and a sleeve (170 [insulator ring], Fig. 1) is a quartz sleeve (see para. [0025] where 170 may be fabricated from quartz), for the purpose of electrically insulating the body from an outer shell (para. [0025) and/or advantageously reducing or preventing arcing between conductive components of the ESC (para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements for 
Claim 30:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein the support ring (36A, Fig. 8, Koshimizu) comprising an upper surface with a stepped feature (see Fig. 8 where Koshimizu discloses a stepped feature of 36A) formed therein, and wherein in the upper surface of the support ring at the radially inner edge thereof extends above the upper surface at the radially outward edge thereof (see Fig. 8 where radially inner edge of 36A thickness is thicker than outward edge).
Claim 31:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein an entirety of the support ring (1240, Fig. 18-19, Yan) is disposed radially inward of an inner diameter of the cover ring (slanted surface of 1018, see Fig. 18-19 where entire 1240 is radially inward of [adjacent] slanted surface of 1018).
Claim 33:  The apparatus of Yan in view of Koshimizu and Willwerth discloses wherein a thickness of the support ring at the radially outward edge thereof (thickness of 36A at outward edge, Fig. 8, Koshimizu) is less than a thickness of the support ring at the radially inner edge thereof (see Fig. 8 where radially inner edge thickness is thicker than outward edge).
Claim 34:. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Koshimizu and Willwerth as applied to claims 29-31, 33, 34 above, and in view of US 2004/0149389 to Fink.
Claim 32:  The apparatus of Yan in view of Koshimizu and Willwerth does not disclose wherein each of the one or more push pins includes a chamfered tip at an upper thereof; and wherein the chamfered tip of each of the one or more push pins is positioned to engage a corresponding cavity formed in a lower surface of the edge ring. 
However Fink discloses wherein each of one or more push pins (200 [lift pin], Fig. 2C) includes a chamfered tip (202 [tip], see para. [0032] where 202 can be round, conical, convex or concave which reads on chamfered) at an upper end thereof; wherein the chamfered tip (202) of each of the one or more push pins (200) is positioned to engage a corresponding cavity (recess [204]) formed in a lower surface of the edge ring (lower surface of 30 [focus ring]), for the purpose of accurately maintaining fluid flow (see para. [0017]) and/or helping control gas flow near the substrate (see para. [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the push pin chamfered tip and corresponding cavity as taught by Fink with motivation to accurately maintain fluid flow and/or help control gas flow near the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718